Citation Nr: 1330927	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  08-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, and if so, whether service connection is warranted.       


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to February 1995.  He also has Army National Guard service and he separated from the National Guard in July 2003.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by which the Regional Office (RO) in Los Angeles, California, determined that new and material evidence had not been received to reopen the claim for service connection for a back disability.  In April 2008, the RO reopened the claim and denied service connection for a back disability on the merits. 

Before reaching the merits of the claim for service connection for a back disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  This issue has been recharacterized as an application to reopen as listed on the title page.  

The Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2013.  A transcript of the hearing is associated with the Veteran's claims folder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.




FINDINGS OF FACT

1.  In an August 1997 determination, the RO determined that new and material evidence had not been received to reopen the claim for service connection for a back disability.  The Veteran was notified of this decision, but he did not file a timely appeal.   

2.  The evidence received since the August 1997 decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for a back disability.    

3.  The Veteran sustained a back injury in service and he experienced chronic and continuous symptoms of back pain in service and since service.  

4.  The low back disability manifested by degenerative joint disease, degenerative disc disease, and minimal spondylosis at L3 to L5 of the lumbar spine is related to the back injury in service. 


CONCLUSIONS OF LAW

1.  The August 1997 decision to deny reopening service connection for a back disability is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

2.  The evidence received subsequent to the August 1997 decision is new and material to reopen service connection for a back disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


3.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for a back disability manifested by degenerative joint disease, degenerative disc disease, and minimal spondylosis at L3 to L5 of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is reopening the claim for service connection for back disability and granted service connection for a back disability manifested by degenerative joint disease, degenerative disc disease, and minimal spondylosis at L3 to L5 of the lumbar spine, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

2.  Service Connection and Reopening Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

As the condition at issue of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic diseases such as arthritis if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

3.  Reopening Analysis

In this case, the RO issued a rating decision in July 1995 which denied service connection for a back disability on the merits on the basis that the back disability in service was acute and transitory, there was no diagnosis of a back disability upon service separation examination and the current VA examination did not disclose objective evidence of limitation of motion of the back or any objective evidence of pain.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the July 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the June 1995 included the Veteran's service treatment records and a May 1995 VA examination report.    

In April 1997, the Veteran applied to reopen service connection for a back disability.  The Veteran did not submit any evidence with the claim to reopen and the claim to reopen was denied in August 1997.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the August 1997 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2006, the Veteran applied to reopen service connection for a back disability.  The Veteran submitted the following additional evidence in support of his claim: a September 2006 statement by the Veteran, an October 2006 statement by Dr. Irvine, a May 2010 statement by a VA osteopathic Surgeon, and a February 2011 VA examination report.  

The Board notes that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen this claim.  38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c) (2013).  In the present case, a service examination report for the Veteran's National Guard service was associated with the file in March 2011.  The report, dated in April 2002, did not exist when VA first decided the claim.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  In the September 2006 statement, the Veteran stated that he was in active duty from 1987 to 1995 and he worked as a Navy corpsman, surgical technician, and an orthopedic technician.  He stated that in about 1988 to 1989, he injured his back when assisting a patient to bed and the patient fell.  The Veteran stated that he twisted while holding the patient and they both fell to the floor.  The Veteran stated that at the time, he felt discomfort in his back and he continued to work his scheduled shift.  The Veteran indicated that the next day, he experienced pain.  He stated that he reported to sick call, he was told that he had a strain, and he was given Motrin.  The Veteran stated that since then, he had periods of stiffness, pain, and sometimes constant aches.  He stated that as of today, he still had back issues.  

In an October 2006 statement, Dr. Irvine, an orthopedic surgeon, indicated that the Veteran sustained a low back injury in 1988 while working as a Navy corpsman and lifting a patient.  Dr. Irvine indicated that this injury has caused intermittent low back pain during the years since the accident and has recently, during the last few months, increased in severity and is causing the Veteran considerable backache at that time. Dr. Irvine stated that x-ray examination demonstrated early diffuse facet joint arthritis in the lumbosacral spine.  

In a May 2010 statement, a VA osteopathic surgeon noted that the Veteran had an injury to the back in about 1988 or 1989 while serving in the Navy and working as a corpsman.  The VA osteopathic surgeon indicated that he had reviewed pertinent parts of the Veteran's service records that document the Veteran's back pain injury.  The VA osteopathic surgeon indicated that the medical records show that the back disability is noted as lumbar degenerative joint disease with myofascial component, an L5-S1 posterior disc bulge, mild hypertrophic facet changes in the lower spine, mild multi-level degenerative and discogenic disease, and multi-level mild vertebral body spurs of the lumbar spine.  The VA osteopathic surgeon indicated that the veteran has chronic pain due to his injures and he had no other risk factors that may have precipitated his conditions.  The VA osteopathic surgeon opined that it was more likely than not that the physical traumas the Veteran suffered in service caused, contributed to, and aggravated the disabling back condition.  

The February 2011 VA examination report notes that the Veteran described the back injury in service in 1988; the Veteran reported experiencing pain since 1988.  The VA examiner reviewed the Veteran's medical history and examined the Veteran.  He opined that the back disability was at least as likely as not related to the Veteran's military service because the Veteran first injured his back in active duty in 1988 and it was exacerbated due to forceful continuous use of the spine during military service.  The diagnosis was minimal spondylosis from L3 to L5.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  This evidence is new because it is neither cumulative nor redundant of the evidence of record at the time of the August 1997 rating decision.  

The newly submitted evidence is material because it shows that the Veteran has had continuous and chronic symptoms of back pain since the injury in service.  The medical evidence relates the current lumbar spine disability to the injury in service.  This medical evidence addresses whether there is a medical relationship between the current lumbar spine disability and the Veteran's period of active service.  This evidence is pertinent to the claim for service connection and it addresses an unestablished fact which is whether the Veteran has a current diagnosis of a back disability that was incurred in or is related to active service.  The lay and medical evidence raises a reasonable possibility of substantiating the claim for service connection for a back disability.  

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2013).  

4.  Service Connection Analysis

The Veteran contends that he injured his back in active service while serving in the Navy as a corpsman, surgical technician and orthopedic technician.  He asserts that he has had back pain since the injury in service and therefore, service connection for a back disability is warranted.  

The Board finds that in resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability manifested by spondylosis, degenerative disc disease, and degenerative changes of the lumbar spine is warranted.  

The medical evidence establishes that the Veteran has a current lumbar spine disability.  VA treatment records and diagnostic reports show diagnoses of lumbar degenerative joint disease with myofascial component, an L5-S1 posterior disc bulge, mild hypertrophic facet changes in the lower spine, mild multi-level degenerative and discogenic disease, and multi-level mild vertebral body spurs of the lumbar spine.  See the VA examination report dated in November 2007, a November 2009 VA physical medicine report, and a May 2010 MRI report.  The February 2011 VA examination report shows a diagnosis of minimal spondylosis at L3 to L5.  

There is competent and credible evidence that the Veteran experienced "chronic" symptoms of back pain in service and continuous recurrent back pain symptoms since service.  In the September 2006 statement, the Veteran stated that he was in active duty from 1987 to 1995 and he worked as a Navy corpsman, surgical technician, and an orthopedic technician.  He stated that in about 1988 to 1989, he injured his back when assisting a patient to bed and the patient fell.  The Veteran stated that he twisted while holding the patient and they both fell to the floor.  The Veteran stated that at the time, he felt discomfort in his back and he continued to work his scheduled shift.  The Veteran indicated that the next day, he experienced pain.  he stated that he reported to sick call and he was told that he had a strain, and he was given Motrin.  The Veteran stated that since then, he had periods of stiffness, pain, and sometimes constant aches.  He stated that as of today, he still had back issues.  The Veteran contends that he has had back pain and back problems since this injury.  See also the Veteran's report of the back injury and back symptoms to the VA examiners upon VA examinations in February 2011, November 2007, and May 1995, and the Veteran's statement dated in January 2011.     

Service treatment records document treatment for chronic back pain.  A March 1989 service orthopedic clinic treatment record indicates that the Veteran was prescribed Motrin, 800 milligram, for low back pain.  A January 1992 service orthopedic clinic treatment record indicates that the Veteran had a low back injury from lifting.  The diagnosis was acute back strain.  

In the present case, the Board finds that the Veteran's lay statements and the service treatment records are sufficient to establish that the Veteran sustained a back injury in service and he had chronic and/or recurrent symptoms of back pain after the injury in service.  The Veteran is competent to provide lay testimony as to the onset of his observable back symptoms and report first hand events such as an injury.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see 38 C.F.R. § 3.159(a)(2).  The service records show that the Veteran had training as a corpsman, surgical technician and orthopedic technician and he has some medical expense to provide opinions on medical matters.  But even as a layperson, the Veteran is competent to report observable symptoms and events.  

The Board finds that Veteran's lay statements as to the back injury and chronic and continuous symptoms of back pain to be credible.  The Veteran's testimony is consistent with his circumstances of service.  As noted, the service records show that the Veteran had training and worked as a corpsman, surgical technician, and orthopedic technician.  

The Veteran's statements are supported by the other lay and medical evidence of record.  Service treatment records document complaints and treatment for back pain.  Post-service treatment records and examination reports show that the Veteran consistently reported having back pain since the injury in service.  The Veteran separated from service in February 1995.  In the April 1995 initial application for benefits, the Veteran reported having lower back pain.  The May 1995 VA examination report shows that the Veteran reported that he first began to experience low back pain in 1987.  He stated that the pain was constant and will occasionally become more intense making it difficult or preventing him from bending over.  He stated that significant episodes occurred about two times a week.  The diagnosis was chronic low back pain.  X-ray examination revealed findings of very minimal spurring of the anterior superior articular corner of the body of L4.  In April 1997, the Veteran filed a claim to reopen and again reported that he had low back pain.  

More recent VA treatment records show that the Veteran consistently reported having low back pain since the injury in service in about 1988.  See the VA treatment records dated in May 2005, April 2006, and September 2006; the VA examination reports dated in November 2007 and February 2011; the statement by Dr. Irvine dated in October 2006; and the May 2010 statement by the VA osteopathic surgeon.  

Notwithstanding an absence of documentation of treatment of a back disorder from service separation until 2005, the Board finds that the Veteran's lay statements are favorable competent and credible lay evidence that the Veteran has had back pain ever since the injury in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained a low back injury in service, and experienced chronic symptoms of back pain during service and continuous and recurrent symptoms of back pain since service separation.  

There is competent and credible medical evidence which tends to support a medical relationship between the current low back disability and the back injury in service.  In a May 2010 statement, a VA osteopathic surgeon noted that the Veteran had an injury to the back in about 1988 or 1989 while serving in the Navy and working as a corpsman.  The VA osteopathic surgeon indicated that he had reviewed pertinent parts of the Veteran's service records that document the Veteran's back pain injury.  The VA osteopathic surgeon opined that it was more likely than not that the physical traumas the Veteran suffered in service caused, contributed to, and aggravated the disabling back condition.  The February 2011 VA examination report notes that the Veteran described the back injury in service in 1988; the Veteran reported experiencing pain since 1988.  The VA examiner reviewed the Veteran's medical history and examined the Veteran.  He opined that the back disability was at least as likely as not related to the Veteran's military service because the Veteran first injured his back in active duty in 1988 and it was exacerbated due to forceful continuous use of the spine during military service.  

The Board finds the 2011 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's own reported medical history, and examined the Veteran before rendering the medical opinion.  The VA examiner specifically addressed the back injury and treatment in service.  The examiner provided a rationale for his conclusion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  For these reasons, the Board has assigned great probative weight to the VA medical opinion. 

There is also competent and credible evidence which weighs against the claim for service connection for a back disability.  The service separation examination report dated in December 1994 indicates that the Veteran denied having recurrent back pain.  Examination of the spine was normal.  The November 2007 VA examination report indicates that the examiner, after review of the claims folder and examination of the Veteran, stated that the frequency of treatment was too far apart to definitely say that the Veteran's back pain was related to the trauma in 1988.  Review of the record shows an absence of treatment for a back disability from separation in service in 1995 until 2005.  This lengthy period with no evidence of a pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence to be in relative equipoise in showing that the Veteran sustained a low back injury in service, experienced chronic and recurrent symptoms of back pain during service and since service separation, and that the current low back disability is as likely as not related to the back injury in active service.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disability manifested by degenerative disc disease, degenerative joint disease, and spondylosis of the lumbar spine is warranted.  The appeal is granted. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted and the claim is reopened.   

Service connection for a back disability manifested by degenerative disc disease, degenerative joint disease, and spondylosis of the lumbar spine is granted.   



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


